              Case 2:17-cv-00094-RAJ Document 237 Filed 03/13/19 Page 1 of 5




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    ABDIQAFAR WAGAFE, et al., on behalf               No. 17-cv-00094 RAJ
      of themselves and others similarly situated,
10                                                      SUPPLEMENTAL DECLARATION OF
                             Plaintiffs,                TRINA REALMUTO IN SUPPORT OF
11                                                      PLAINTIFFS’ MOTION FOR
             v.                                         SANCTIONS
12
      DONALD TRUMP, President of the
13    United States, et al.,
14                           Defendants.
15
     I, Trina Realmuto, hereby declare:
16
            1.      I am one of the attorneys for Plaintiffs in this case. I have personal knowledge of
17
     the facts set forth herein and am competent to testify thereto. I submit this supplemental
18
     declaration in support of Plaintiffs’ Motion for Sanctions.
19
            2.      My background and experience as an attorney, as well as my colleague Kristin
20
     Macleod-Ball, was set forth in the Declaration of Trina Realmuto in Support of Plaintiffs’
21
     Motion for Class Certification (Dkt. 33) and Declaration of Trina Realmuto in Support of
22
     Plaintiffs’ Motion for Sanctions (Dkt. 145).
23
            3.      Ms. Macleod-Ball and I have each recorded our time contemporaneously for this
24
     matter. Detailed time records for our work on preparing and filing Plaintiffs’ Motion for
25
     Sanctions are attached as Exhibit A.
26

       SUPPLEMENTAL DECL. OF TRINA REALMUTO                                    Perkins Coie LLP
       ISO PLAINTIFFS’ MOTION FOR SANCTIONS                               1201 Third Avenue, Suite 4900
       (No. 17-cv-00094 RAJ) – 1                                            Seattle, WA 98101-3099
                                                                               Phone: 206.35.8000
                                                                               Fax: 206.359.9000
               Case 2:17-cv-00094-RAJ Document 237 Filed 03/13/19 Page 2 of 5




 1           4.      Based on the relevant market rates, my hourly rate was $815.62 in 2018. Based on
 2   the relevant market rates, Ms. Macleod-Ball’s hourly rate was $415.36 in 2018. See Declaration
 3   of Carol Sobel in Support of Plaintiffs’ Motion for Sanctions (Dkt. 138). These rates are within
 4   the range of reasonable and customary rates charged by lawyers with similar credentials,
 5   experience, expertise, and resources at comparable firms. See id.
 6           5.      Below is a chart summarizing our time and hourly rates. The total value of the
 7   work amounts to $1,606.32.
 8
                                         Trina Realmuto                  Kristin Macleod-Ball
 9        Plaintiffs’ Motion for         0.9 hours x $815.62 rate        2.1 hours x $415.36 rate
          Sanctions
10                                       $734.06                         $872.26
11           6.      Based on my experience, I believe that these costs were reasonable and necessary
12   for the litigation effort.
13

14           I declare under penalty of perjury that the foregoing is true and correct. Executed this 8th
15   day of March, 2019, at Brookline, Massachusetts.
16
                                                           s/Trina Realmuto________________
17                                                         Trina Realmuto
                                                           American Immigration Council
18                                                         1318 Beacon Street, Suite 18
                                                           Brookline, MA 03446
19                                                         Telephone: (857) 305-3600
                                                           Email: trealmuto@immcouncil.org
20

21

22

23

24

25

26

     SUPPLEMENTAL DECL. OF TRINA REALMUTO
     ISO PLAINTIFFS’ MOTION FOR SANCTIONS
     (No. 17-cv-00094 RAJ) – 2
                                                                                             Perkins Coie LLP
                                                                                        1201 Third Avenue, Suite 4900
                                                                                          Seattle, WA 98101-3099
              Case 2:17-cv-00094-RAJ Document 237 Filed 03/13/19 Page 3 of 5




 1                                   CERTIFICATE OF SERVICE
 2
            I certify that on the date indicated below, I caused service of the foregoing document via
 3
     the CM/ECF system, which will automatically send notice of such filing to all counsel of record.
 4
            DATED this 13th day of March, 2019, at Seattle, Washington.
 5

 6                                                       s/ Cristina Sepe
                                                         Cristina Sepe, WSBA No. 53609
 7                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
 8                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
 9                                                       Facsimile: 206.359.9000
                                                         Email: CSepe@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       CERTIFICATE OF SERVICE                                                 Perkins Coie LLP
       (No. 17-cv-00094 RAJ) – 1                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                             Phone: 206.35.8000
                                                                             Fax: 206.359.9000
Case 2:17-cv-00094-RAJ Document 237 Filed 03/13/19 Page 4 of 5




                EXHIBIT A
           Case 2:17-cv-00094-RAJ Document 237 Filed 03/13/19 Page 5 of 5


Wagafe Time at AIC
Date       Timekeeper    Task                                                   Hours
 3/23/2018 KMB           review mx for sanctions                                        0.9
 3/26/2018 TR            review motions for sanctions                                   0.8
 3/27/2018 KMB           work on declaration and records for mx for sanctions             1
 3/27/2018 TR            review dec and records for motion for sanctions                0.1
 4/13/2018 KMB           review reply ISO mx for sanctions                              0.2
